Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responding to application papers dated 9/15/2020. 
Claims 1-11 are pending in the application.  
The information disclosure statement filed on 9/15/2020 has been considered.
Drawings filed on 9/15/2020 are accepted.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Duarte-Guevara (reg. L1270) on 9/28/2021.

The application has been amended as follows: 
1. A processor-implemented method [[300]] comprising: 
 	receiving [[302]], via one or more hardware processors, a plurality of data pertaining to capability of one or more internet of things (loT) enabled components using a predefined domain specific language (DSL); 
 	capturing [[304]], via one or more hardware processors, at least one IoT solution specification as flow of activities comprising of capability of each of the one or more IoT enabled components using a predefined activity DSL that specifies the activities and transitions among the activities based on a predefined guard condition, wherein the capturing asserts the transitions; 
deriving [[306]], via one or more hardware processors, one or more distinct sequence of the activities automatically based on [[a]] the predefined guard condition from the captured at least one as flow of activities, wherein the predefined guard condition comprises of one or more conditions composed by at least one logical operator and checking for any missing IoT solution specification; and 
automatically generating [[308]], via one or more hardware processors, one or more test specifications for each of the one or more distinct sequence of the activities in form of Test Specification DSL based on the asserted transitions of the captured at least one IoT solution specification as flow of activities 
2. The processor-implemented method [[300]] claimed in claim 1, wherein deriving the one or more distinct sequence of the activities includes: generating an activity graph from the captured at least one IoT solution specification as flow of activities based on the capability of one or more internet of things (loT) enabled components; and exploring the generated activity graph to assess one or more distinct activity paths, wherein [[the]] at least one activity path of the one or more distinct activity paths comprises of a cyclic path or an acyclic path.  

3. The processor-implemented method claimed in claim [[1]] 2, wherein the one or more distinct activity paths are analyzed based on modified condition decision coverage (MCDC) criteria where one condition is modified at a time to identify any missing IoT solution specification.  
generating the one or more test specifications 
5. The processor-implemented method claimed in claim 1, wherein the generated one or more test specifications in form of Test Specification DSL are implemented in a predefined target language corresponding to each of the one or more test specifications generated from activity paths.  
6. [[The]] A system [[100]] comprising: 
 	at least one memory [[102]] storing a plurality of instructions; 
 	at least one user interface [[104]]; 
 	one or more hardware processors [[106]] communicatively coupled with the at least one memory [[012]], wherein the one or more hardware processors [[106]] are configured to execute one or more modules of the plurality of instructions; 
 	a receiving module [[108]] configured to receive a plurality of data pertaining to capability of one or more internet of things (loT) enabled components using a predefined domain specific language (DSL); 
 	a capturing module [[110]] configured to capture at least one IoT solution specification as flow of activities comprising of capability of each of the one or more IoT enabled components using a predefined activity DSL that specifies the activities and transitions among the activities based on a predefined guard condition, wherein the capturing asserts the transitions; 
the activities automatically based on [[a]] the predefined guard condition from the captured at least one as flow of activities, wherein the predefined guard condition comprises of one or more conditions composed by at least one logical operator and checking for any missing IoT solution specification; and 
  	a generating module [[114]] configured to automatically generate one or more test specifications for each of the one or more distinct sequence of the activities in form of Test Specification DSL based on the asserted transitions of the captured at least one IoT solution specification as flow of activities 

7. The system [[100]] claimed in claim 6, wherein the deriving module [[112]] executes of: generating an activity graph from the received plurality of data pertaining to the capability of one or more internet of things (loT) enabled components; and exploring of the generated activity graph to assess one or more activity paths, wherein [[the]] at least one activity path of the one or more distinct activity paths comprises of a cyclic path or an acyclic path.  
8. The system [[100]] claimed in claim [[6]] 7, wherein the one or more distinct activity paths are analyzed based on modified condition decision coverage (MCDC) criteria where one condition is modified at a time to identify any missing IoT solution specification.  

generating the one or more test specifications 

10. The system [[100]] claimed in claim 6, wherein the generated one or more test specifications in form of Test Specification DSL are implemented in a predefined target language corresponding to each of the one or more test specifications generated from activity paths.  

11. A non-transitory computer readable medium storing one or more instructions which when executed by one or more processors on a system, cause the one or more processors to perform method comprising: 
 	receiving, via one or more hardware processors, a plurality of data pertaining to capability of one or more internet of things (loT) enabled components using a predefined domain specific language (DSL); 
 	capturing, via one or more hardware processors, at least one IoT solution specification as flow of activities comprising of capability of each of the one or more IoT enabled components using a predefined activity DSL that specifies the activities and transitions among the activities based on a predefined guard condition, wherein the capturing asserts the transitions; 
 	deriving, via one or more hardware processors, one or more distinct sequence of the activities automatically based on [[a]] the predefined guard condition from the captured at as flow of activities, wherein the predefined guard condition comprises of one or more conditions composed by at least one logical operator and checking for any missing IoT solution specification; and
 	automatically generating, via one or more hardware processors, one or more test specifications for each of the one or more distinct sequence of the activities in form of Test Specification DSL based on the asserted transitions of the captured at least one IoT solution specification as flow of activities 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
While US20190272227 teaches deriving a test specification from a domain specific language for automated testing by identifying software elements of the test specification for mapping, US10810110  teaches testing using a DSL using placeholders and templates to enable dynamic data driven testing of web services, Verriet et al., teach a virtual prototyping to specify and analyze distribute control applications based on a domain model configured for a specific application consisting of eight DSLs each describing one system aspect to automatically detect errors,  González García et al. teach  Salihbegovic et al. teach providing an IoT development IDE with DSL using formal presentations and abstract syntax,  Lopez et al. teach a DSL for automatic test data generation reusing the WSDL syntax to express WSDL types as generators, Bernardino et al. teach a DSL for modeling performance testing automatically generating test scenarios and scripts,  US 20210232494 teach authoring test specification using natural language-based DSL, and US 20130159963 teaches a testing framework for DSLs building an executable unit test load to automate test case preparation by providing XML based assert to evaluate test results, ultimately, the prior arts of record, taken alone or in combination, do not teach at least
.

 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20200285568 is related to determining DSL to generate test functions or use scenarios for testing;
US 20200065210 is related to implementing test plan or scenario in DSL code;

US 20180189168 is related to test script in DSL;
US 20140282407 is related to a test scripts generation;  
Im et al. (Automating Test Case Definition Using a Domain Specific Language) is related to automating test case definition using a domain specific language; 
González García et al. is related to domain specific language abstracting an application generation problem; 
Alulema et al. is related to a model driven architecture to develop applications based on a high-level abstraction.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to INSUN KANG whose telephone number is (571)272-3724.  The examiner can normally be reached on M-F 10 am-6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/INSUN KANG/Primary Examiner, Art Unit 2193